Adams, J.
In an action to foreclose a mortgage, a person bolding a subsequent lien upon the property should be made a party. Otherwise he may not only redeem from the sale within the statutory period, by paying the amount of the bid with interest, but, if he neglect to do so, he may still redeem from the mortgage debt by paying that, with interest, and any other proper charge; and, if any parties holding under the foreclosure have been in receipt of .the rents and profits, the lien-holder having a right to redeem may have an accounting of the rents and profits, and an application made thereof as against the mortgage debt. In such case, an offer made in the petition to pay any sum that may be found due is a sufficient offer. We think that the petition shows that the plaintiff is entitled to have an account taken of the rents and profits received and taxes paid by the defendants, or either of- them, and that she is entitled to redeem from the mortgage debt by paying such balance as may be found to be equitably due to the defendants, or either of them. Anson v. Anson, 20 Iowa, 55; Wright v. Howell, 35 Iowa, 288; The Am. Buttonhole etc. Co. v. Burlington Mut. Loan Asso., 61 Iowa, 464; Ayres v. Adair Bounty, Id., 728.
Reversed.